                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    AMANDA GILMER,                                       CASE NO. C19-0792-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    SYMETRA LIFE INSURANCE HEALTH AND
      WELFARE PLAN, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendants’ counsel’s declaration (Dkt. No. 14) in
18
     response to the Court’s order to show cause dated June 25, 2019 (Dkt. No. 13). Having reviewed
19
     the declaration, the Court declines to impose sanctions on Defendants’ counsel. The Court
20
     hereby ORDERS the parties to appear at a status conference on July 30, 2019 at 9:00 a.m. for the
21
     purpose of scheduling a trial date and setting related deadlines.
22
            DATED this 27th day of June 2019.
23
                                                             William M. McCool
24
                                                             Clerk of Court
25
                                                             s/Tomas Hernandez
26                                                           Deputy Clerk


     MINUTE ORDER
     C19-0792-JCC
     PAGE - 1
